FOR PUBLICATION
  UNITED STATES COURT OF APPEALS

            FOR THE NINTH CIRCUIT

THE SIERRA CLUB FOUNDATION;               
PUBLIC CITIZEN; ENVIRONMENTAL
LAW FOUNDATION; BROTHERHOOD OF
TEAMSTERS AND AUTO TRUCK
DRIVERS LOCAL NO. 70,
                        Petitioners,
                 v.
DEPARTMENT OF TRANSPORTATION;                     No. 07-73415
FEDERAL MOTOR CARRIER SAFETY                     FMCSA No.
ADMINISTRATION; RAYMOND L.                          07-1355
LAHOOD,* Secretary of
Transportation; ROSE A.
MCMURRAY,** Acting
Administrator of the Federal
Motor Carrier Safety
Administration; UNITED STATES OF
AMERICA,
                      Respondents.
                                          




  *Raymond L. LaHood is substituted for his predecessor, Mary E.
Peters, as Secretary of Transportation. Fed. R. App. P. 43(c)(2).
  **Rose A. McMurray, Acting Administrator, is substituted for her pre-
decessor, John H. Hill, who was the Administrator of the Federal Motor
Carrier Safety Administration. Fed. R. App. P. 43(c)(2).

                                4461
4462                 SIERRA CLUB v. DOT



OWNER-OPERATOR INDEPENDENT            
DRIVERS ASSOCIATION, INC.,
                                            No. 07-73987
                        Petitioner,
                v.                         FMCSA No.
                                              07-1355
FEDERAL MOTOR CARRIER SAFETY
                                              ORDER
ADMINISTRATION,
                      Respondent.
                                      
         On Petition for Review of an Order of the
        Federal Motor Carrier Safety Administration

                  Argued and Submitted
       February 12, 2008—San Francisco, California

                    Filed April 20, 2009

    Before: Dorothy W. Nelson, Andrew J. Kleinfeld and
           Michael Daly Hawkins, Circuit Judges.


                         COUNSEL

Jonathan Weissglass, Altshuler Berzon LLP, San Francisco,
California, for petitioners The Sierra Club Foundation, Public
Citizen, Environmental Law Foundation, and Brotherhood of
Teamsters and Auto Truck Drivers Local No. 70.

Paul D. Cullen, Sr., The Cullen Law Firm, Washington, D.C.,
for petitioner Owner-Operator Independent Drivers Associa-
tion, Inc.

Irene M. Solet, United States Department of Justice, Civil
Appellate Division, Washington, D.C., for the respondents.
                     SIERRA CLUB v. DOT                  4463
                          ORDER

   Petitioners Sierra Club, et al., and Owner-Operator Inde-
pendent Drivers Association petition this court for review of
the notice of intent by the Federal Motor Carrier Safety
Administration (“FMCSA”) to proceed with a pilot program
to authorize up to 100 Mexico-domiciled carriers to operate
beyond the border zone. We dismiss because this petition is
now moot.

   While the petition was pending, Congress passed and the
President signed into law the Omnibus Appropriations Act,
2009, Pub. L. 111-8, 123 Stat. 524. Section 136 of that legis-
lation prohibits the use of funds appropriated under it “to
establish, implement, continue, promote or in any way per-
mit” a demonstration program like the one at issue in this
case.

   Pursuant to § 136, the FMCSA has terminated the existing
demonstration program. Even if Congress does not impose the
same limitation in future fiscal years, any new pilot program
the FMCSA might initiate in the future would likely present
different questions of statutory and regulatory requirements
than the now terminated program and would likely not fall
into the “yet evading review” category. Accordingly, the peti-
tion for review is moot.

  DISMISSED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.